In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00026-CR



         BRYAN KEITH ROBERTS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 45160-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
        Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.”              TEX. R. APP. P. 9.10(a)(3).      The

aforementioned record includes the name of a person who was a minor at the time the offense was

committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).

        The purpose of Rule 9.10(a)(3) is to protect the identity of any person who was a minor at

the time the offense was committed. The briefs filed in this case identify the minor victim’s father

by name and by his position as a Gregg County Sheriff’s Deputy. Consequently, the identity of

the minor victim can be easily discerned by reading either or both briefs.

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

reporter’s record contains sensitive data, we order the clerk of this Court or her appointee, in accord

with Rule 9.10(g), to seal the electronically filed reporter’s record in this case. In keeping with

the spirit of Rule 9.10(a)(3), we likewise order the clerk of this Court or her appointee to seal the

electronically filed briefs in this case.

        IT IS SO ORDERED.

                                                       BY THE COURT

Date: December 15, 2016

                                                  2